                                                               The Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9

10    LYNNE HOUSERMAN,
                                                            No. 2:19-cv-00644-RAJ
11                              Plaintiff,
                                                            ORDER GRANTING IN PART
12           v.                                             AND DENYING IN PART
                                                            PLAINTIFF’S MOTIONS FOR A
13    COMTECH TELECOMMUNICATIONS                            PROTECTIVE ORDER
      CORPORATION, FRED KORNBERG, AND
14    MICHAEL D. PORCELAIN,                                 Related Case No. 2:19-cv-00336-
                                                            RAJ
15                              Defendants.
16

17

18
             This matter comes before the Court on Plaintiff’s Motion for a Protective Order
19
      postponing her deposition (Dkt. # 44) and Plaintiff’s Motion for a Protective Order
20
      requiring her deposition to occur on consecutive days (Dkt. # 50). For the following
21
      reasons, Plaintiff’s Motion for a Protective Order postponing her deposition is
22
      GRANTED in part and DENIED in part. Dkt. # 44. Plaintiff’s Motion for a Protective
23
      Order requiring her deposition to occur on consecutive days is DENIED. Dkt. # 50.
24
                                             I.   BACKGROUND
25
                 Plaintiff Lynne Houserman (“Plaintiff” or “Ms. Houserman”) is asserting
26
      discrimination, retaliation, and wrongful termination claims against her former
27


     ORDER - 1
 1    employer, Comtech Telecommunications Corporation (“Comtech”), Fred Kornberg, its
 2    Chairman, Chief Executive Officer, and President, and Michael D. Porcelain, its Senior
 3    Vice President and Chief Operating Officer (collectively, the “Defendants”). Dkt. # 1.
 4    In a related action (the “TSYS action”), Telecommunications Systems, Inc. (a Comtech
 5    subsidiary) is suing Ms. Houserman and her current employer, Motorola Solutions
 6    alleging tortious interference and breach of contract. Telecommunications Systems, Inc.
 7    v. Houserman/Motorola Solutions, Inc., No. 2:19-cv-00336-RAJ, Dkt. # 1. The two
 8    actions have been consolidated for discovery purposes. Dkt. # 30.
 9               On June 24, 2019, the parties conducted their Fed. R. Civ. P. 26(f) discovery
10    conference. Dkt. # 27 at 1. The parties have also exchanged initial disclosures and
11    served written discovery requests. Id. at 4; Dkt. # 45 at ¶¶ 6-7. To date, both parties
12    have produced some documents in response to these requests, but many of the discovery
13    requests are still outstanding. Dkt. # 47 at ¶ 2.
14               On August 27, 2019, Defendants noticed Ms. Houserman’s deposition for
15    November 21, 2019. Dkt. # 47 at ¶ 9. Plaintiff then noticed Comtech’s 30(b)(6)
16    deposition for October 22, 2019, and in response, Defendants noticed Motorola’s
17    30(b)(6) deposition for October 21, 2019. Id. The parties later met and conferred
18    regarding the pending depositions and agreed to postpone the 30(b)(6) depositions until
19    after ESI discovery was exchanged. Id. at ¶ 10. Plaintiff requested that Defendants also
20    postpone Ms. Houserman’s deposition, but Defendants refused. Id.
21               Plaintiff subsequently filed two motions for a protective order asking the Court
22    to: (1) delay Ms. Houserman’s deposition until Defendants have “substantially
23    completed” their production of documents and ESI, and (2) require that Ms.
24    Houserman’s deposition occur on consecutive days. Dkt. ## 44, 50. The parties
25    represent that they have met and conferred but were unable to reach an agreement.
26

27


     ORDER - 2
 1                                        II.   DISCUSSION
 2           Under Rule 26, the court “may, for good cause, issue an order to protect a party
 3    or person from annoyance, embarrassment, oppression, or undue burden or expense.”
 4    Fed. R. Civ. P. 26(c)(1). The party resisting discovery has the burden of demonstrating
 5    why discovery should not be allowed. Blankenship v. Hearst Corp., 519 F.2d 419, 429
 6    (9th Cir. 1975).
 7                a. Timing of Plaintiff’s Deposition
 8           Fed. R. Civ. P. 26(d)(1) mandates that parties cannot seek formal discovery,
 9    including depositions, until after they have conducted a Rule 26(f) conference. Parties
10    generally choose the sequence of discovery, unless “the court orders otherwise for the
11    parties’ and witnesses’ convenience and in the interests of justice.” Fed. R. Civ. P.
12    26(d)(3).
13           Here, Defendants properly noticed Ms. Houserman’s deposition for November
14    21, 2019. Dkt. # 52 at ¶ 9. Plaintiff contends, however, that she should not be required
15    to sit for a deposition until Defendants have “substantially completed” their production
16    of documents and ESI. Dkt. # 44 at 12. The Court finds no credible basis for this
17    position.
18           As an initial matter, a party may not withhold discovery pending receipt of its
19    own requested discovery. Fed. R. Civ. P. 26(d)(2)(B) (“discovery by one party does not
20    require any other party to delay its discovery.”). In addition, Plaintiff brought this suit.
21    It is not “oppressive” or unduly burdensome to require her to sit for a deposition
22    regarding her personal knowledge of her allegations against Defendants, particularly
23    when Defendants have agreed to provide the documents they intend to use prior to the
24    deposition. See Dykes v. BNSF Ry. Co., No. C17-1549-JCC, 2018 WL 1456931, at *2
25    (W.D. Wash. Mar. 23, 2018) (denying plaintiff’s request to delay deposition until after
26    receiving written discovery from the defendant); Segal v. Amazon.com, Inc., No. C11-
27


     ORDER - 3
 1    0227-RSL, at *1 (W.D. Wash. Mar. 7, 2011) (denying plaintiff’s request to postpone his
 2    deposition until after it had conducted a deposition of defendant). 1
 3           Plaintiff also argues, however, that it is unfair for Defendants to depose her now
 4    before discovery is substantially complete because she will not have adequate
 5    opportunity to prepare. Dkt. # 44 at 12. Defendants contend that Plaintiff’s concerns
 6    are without merit because “the purpose of a fact deposition like this is to question
 7    Plaintiff about her personal knowledge about her allegations against Defendants, which
 8    she laid out in her Complaint without access to any documents she subsequently has
 9    sought in discovery.” Dkt. # 46 at 7. The Court agrees. But, as Plaintiff correctly
10    notes, discovery in this case is consolidated with the TSYS action. Dkt. # 48 at 6-7. As
11    such, despite any representations to the contrary, Defendants may also choose to use
12    this opportunity to ask Plaintiff questions about their own claims, for which Defendants
13    have allegedly produced a limited number of documents to Plaintiff. Id.
14           Although the Court recognizes that it is within its discretion to deny Plaintiff’s
15    motion and order Plaintiff’s deposition now without limitation, the interests of justice
16    weigh in favor of delaying Plaintiff’s deposition with respect to the claims alleged in the
17    TSYS action. Accordingly, Plaintiff’s motion for a protective order delaying her
18    deposition is GRANTED in part and DENIED in part. Defendants may proceed with
19    the previously noticed deposition on November 21, 2019, but questions must be limited
20    to Plaintiff’s claims and allegations in this action, along with any related documents.
21    Defendants may depose Plaintiff on the claims alleged in the TSYS action (in addition
22    to the claims alleged in this action) on the second day of Plaintiff’s deposition, which
23    Defendants indicate will occur “after the completion of ESI discovery.” Dkt. #53 at 3.
24
      1
25      Plaintiff also alleges that Defendants have withheld documents and failed to timely
      respond to her discovery requests. Dkt. # 44 at 5-6. This may very well be true and if
26    Plaintiff has objections to Defendants’ compliance with her discovery requests she may
      pursue relief in this Court, however, withholding her own deposition testimony is not an
27
      appropriate remedy.

     ORDER - 4
 1                 b. Defendants Are Not Required to Depose Plaintiff on Consecutive
 2                     Days
 3           Plaintiff next requests a protective order mandating that her deposition take place
 4    on consecutive days. Dkt. # 50. On July 17, 2019, this Court issued an order (stipulated
 5    to by the parties) consolidating discovery in this action and the TSYS action. Dkt. # 30.
 6    The discovery order provides in relevant part:
 7           The parties agree to make reasonable efforts to schedule the deposition of
 8           any witness who may be deposed on separate days to schedule such
             depositions on consecutive days unless otherwise agreed by the parties
 9           and provided that it is possible based on a witness’ schedule.
10
      Dkt. # 30 at ¶ 5.
11
             Plaintiff contends that the text of the discovery order mandates consecutive-day
12
      depositions unless consecutive-day depositions are not possible based on the witness’
13
      schedule or the parties’ agreement. Dkt. # 50 at 4. The Court disagrees. Although the
14
      discovery order indicates that parties should make “reasonable efforts” to schedule
15
      consecutive-day depositions, the Court does not read this as requiring that multi-day
16
      depositions occur on consecutive days.
17
             Moreover, other than the text of the discovery order, Plaintiff does not offer any
18
      other justification for mandating that her deposition take place on consecutive days.
19
      Dkt. # 50. Plaintiff appears to work and reside in Seattle. Dkt. # 54 at ¶ 5. Plaintiff
20
      does not allege that it would be unduly burdensome or inconvenient for her to sit for a
21
      deposition on non-consecutive days. Id. As a result, the Court does not find there is
22
      good cause justifying a protective order. Plaintiff’s Motion for a Protective Order
23
      requiring her deposition to take place on consecutive days is DENIED.
24
                                         III.   CONCLUSION
25
                 For the foregoing reasons, Plaintiff’s Motion for a Protective Order postponing
26
      her deposition is GRANTED in part and DENIED in part. Dkt. # 44. Plaintiff’s
27


     ORDER - 5
 1    Motion for a Protective Order requiring her deposition to occur on consecutive days is
 2    DENIED. Dkt. # 50.
 3

 4           DATED this 15th day of November, 2019.
 5

 6

 7
                                                      A
                                                      The Honorable Richard A. Jones
 8
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27


     ORDER - 6
